UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [Ö ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-28304 PROVIDENT FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0704889 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3756 Central Avenue, Riverside, California 92506 (Address of principal executive offices and zip code) (951) 686-6060 (Registrant’s telephone number, including area code) . (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü.No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes.No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ü] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes .Noü. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of class: As of November 4, 2011 Common stock, $ 0.01 par value, per share 11,409,264 shares PROVIDENT FINANCIAL HOLDINGS, INC. Table of Contents PART 1- FINANCIAL INFORMATION ITEM 1- Financial Statements.The Unaudited Interim Condensed Consolidated Financial Statements of Provident Financial Holdings, Inc. filed as a part of the report are as follows: Page Condensed Consolidated Statements of Financial Condition as of September 30, 2011 and June 30, 2011 1 Condensed Consolidated Statements of Operations for the Quarters Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Stockholders’ Equity for the Quarters Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 4 Notes to Unaudited Interim Condensed Consolidated Financial Statements 5 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations: General 25 Safe-Harbor Statement 26 Critical Accounting Policies 27 Executive Summary and Operating Strategy 29 Off-Balance Sheet Financing Arrangements and Contractual Obligations 30 Comparison of Financial Condition at September 30, 2011 and June 30, 2011 30 Comparison of Operating Results for the Quarters Ended September 30, 2011 and 2010 32 Asset Quality 37 Loan Volume Activities 45 Liquidity and Capital Resources 45 Commitments and Derivative Financial Instruments 47 Supplemental Information 48 ITEM 3- Quantitative and Qualitative Disclosures about Market Risk 48 ITEM 4- Controls and Procedures 50 PART II- OTHER INFORMATION ITEM 1- Legal Proceedings 50 ITEM 1A - Risk Factors 50 ITEM 2- Unregistered Sales of Equity Securities and Use of Proceeds 51 ITEM 3- Defaults Upon Senior Securiti 51 ITEM 4- (Removed and Reserved) 51 ITEM 5- Other Information 51 ITEM 6- Exhibits 51 SIGNATURES 53 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition (Unaudited) In Thousands, Except Share Information September 30, June 30, Assets Cash and cash equivalents $ $ Investment securities – available for sale, at fair value Loans held for investment, net of allowance for loan losses of $28,704 and $30,482, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net Federal Home Loan Bank (“FHLB”) – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Commitments and Contingencies Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 shares authorized; 17,610,865 shares issued; 11,439,264 and 11,418,654 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (6,171,601 and 6,192,211 shares, respectively) (93,316 ) (92,650 ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) In Thousands, Except Per Share Information Quarter Ended September 30, September 30, Interest income: Loans receivable, net $ 12,749 $ 15,561 Investment securities FHLB – San Francisco stock 18 36 Interest-earning deposits 97 65 Total interest income Interest expense: Checking and money market deposits Savings deposits Time deposits Borrowings Total interest expense Net interest income, before provision for loan losses Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain (loss) on sale and operations of real estate owned acquired in the settlement of loans, net 32 ) Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before income taxes Provision for income taxes Net income Basic earnings per share $ 0.20 $ 0.40 Diluted earnings per share $ 0.20 $ 0.40 Cash dividends per share $ 0.03 $ 0.01 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Stockholders' Equity (Unaudited) In Thousands, Except Share Information For the Quarters Ended September 30, 2011 and 2010 Common Stock Additional Paid-In Retained Treasury Unearned Stock Accumulated Other Comprehensive Income, Shares Amount Capital Earnings Stock Compensation Net of Tax Total Balance at July 1, 2011 $ 176 $ 85,432 $ 148,147 $ (92,650 ) $ - $ 638 $ 141,743 Comprehensive income: Net income Change in unrealized holding loss on securities available for sale, net of reclassification of $0 ofnet gain included in net income and net of tax benefit of $(31) ) ) Total comprehensive income - Purchase of treasury stock (1) Distribution of restricted stock - Amortization of restricted stock Stock options expense Cash dividends ) ) Balance at September 30, 2011 $ 176 $ 86,021 $ 150,120 $ (93,316 ) $ - $ 595 $ 143,596 (1)Includes the repurchase of 11,523 shares of distributed restricted stock. Common Stock Additional Paid-In Retained Treasury Unearned Stock Accumulated Other Comprehensive Income, Shares Amount Capital Earnings Stock Compensation Net of Tax Total Balance at July 1, 2010 $ 176 $ 85,663 $ 135,383 $ (93,942 ) $ (203 ) $ 667 $ 127,744 Comprehensive income: Net income Change in unrealized holding loss on investment securities available for sale, net of reclassification of $0 of net gain included in net income and net of tax benefit of $(9) ) ) Total comprehensive income Distribution of restricted stock Amortization of restricted stock Stock options expense Allocations of contribution to ESOP (1) 17 68 85 Cash dividends ) ) Balance at September 30, 2010 $ 176 $ 85,918 $ 139,798 $ (93,942 ) $ (135 ) $ 654 $ 132,469 Employee Stock Ownership Plan (“ESOP”). The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited - In Thousands) Three Months Ended September 30, Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash used for operating activities: Depreciation and amortization Provision for loan losses Provision for losses on real estate owned Gain on sale of loans, net ) ) Gain on sale of real estate owned, net ) ) Stock-based compensation ESOP expense - 84 Decrease in current and deferred income taxes Increase in cash surrender value of the bank owned life insurance ) ) Increase in accounts payable and other liabilities (Increase) decrease in prepaid expenses and other assets ) Loans originated for sale ) ) Proceeds from sale of loans Net cash used for operating activities ) ) Cash flows from investing activities: Decrease in loans held for investment, net Principal payments from investment securities available for sale Redemption of FHLB – San Francisco stock Proceeds from sale of real estate owned Purchase of premises and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Increase (decrease) in deposits, net ) Repayments of long-term borrowings ) ) ESOP loan payment - 1 Cash dividends ) ) Treasury stock purchases ) - Net cash used for financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental information: Cash paid for interest $ 4,301 Cash paid for income taxes $- Transfer of loans held for sale to held for investment $- Real estate acquired in the settlement of loans $ 5,682 $ 14,975 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PROVIDENT FINANCIAL HOLDINGS, INC. NOTES TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 Note 1: Basis of Presentation The unaudited interim condensed consolidated financial statements included herein reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of the results of operations for the interim periods presented.All such adjustments are of a normal, recurring nature.The condensed consolidated statements of financial condition at June 30, 2011 are derived from the audited consolidated financial statements of Provident Financial Holdings, Inc. and its wholly-owned subsidiary, Provident Savings Bank, F.S.B. (the “Bank”) (collectively, the “Corporation”).Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) with respect to interim financial reporting.It is recommended that these unaudited interim condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s Annual Report on Form 10-K for the year ended June 30, 2011.The results of operations for the quarter ended September 30, 2011 are not necessarily indicative of results that may be expected for the entire fiscal year ending June 30, 2012. Note 2: Accounting Standard Updates (“ASU”) ASU 2010-06: In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.” ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and a higher level of disaggregation for the different types of financial instruments.For the reconciliation of Level 3 fair value measurements, information about purchases, sales, issuances and settlements should be presented separately.This ASU was effective for annual and interim reporting periods beginning after December 15, 2009 for most of the disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Comparative disclosures are not required in the first year the disclosures are required.The Corporation’s adoption of this ASU did not have a material effect on its consolidated financial statements. ASU 2011-02: In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”This ASU provides additional guidance for creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring.The provisions of this standard are effective for the first interim or annual period beginning on or after June 15, 2011.The Corporation’s adoption of this ASU did not have a material effect on its consolidated financial statements. ASU 2011-03: In April 2011, the FASB issued ASU No. 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.”The update amends existing guidance to remove from the assessment of effective control, the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee and, as well, the collateral maintenance implementation guidance related to that criterion.ASU No. 2011-03 is effective for the Corporation’s reporting period beginning on or after December 15, 2011. The guidance applies prospectively to transactions or modification of existing transactions that occur on or after the effective date and early adoption is not permitted.The Corporation has not determined the impact of this ASU on the Corporation’s consolidated financial statements. ASU 2011-04: In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU 2011-04 developed common requirements between U.S. GAAP and IFRSs for measuring fair value and for disclosing 5 information about fair value measurements.The effective date of ASU 2011-04 will be during interim or annual period beginning after December 15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted.The Corporation has not determined the impact of this ASU on the Corporation’s consolidated financial statements. ASU 2011-05: In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”ASU 2011-05 attempts to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.The effective date of ASU 2011-05 will be the first interim or fiscal period beginning after December 15, 2011 and should be applied retrospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is permitted.The Corporation has not determined the impact of this ASU on the Corporation’s consolidated financial statements. Note 3: Earnings Per Share Basic earnings per share (“EPS”) excludes dilution and is computed by dividing income available to common shareholders by the weighted-average number of shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that would then share in the earnings of the entity. As of September 30, 2011 and 2010, there were outstanding options to purchase 1,249,700 shares and 905,200 shares of the Corporation’s common stock, respectively, of which 656,700 shares and 905,200 shares, respectively, were excluded from the diluted EPS computation as their effect was anti-dilutive. The following table provides the basic and diluted EPS computations for the quarters ended September 30, 2011 and 2010, respectively. (In Thousands, Except Share Information) For the Quarter Ended September 30, Numerator: Net income – numerator for basic earnings per share and diluted earnings per share - available to common stockholders $ $ Denominator: Denominator for basic earnings per share: Weighted-average shares Effect of dilutive securities: Restricted stock dilution 47 - Denominator for diluted earnings per share: Adjusted weighted-average shares and assumed conversions Basic earnings per share $ $ Diluted earnings per share $ $ 6 Note 4: Operating Segment Reports The Corporation operates in two business segments: community banking through the Bank and mortgage banking through Provident Bank Mortgage (“PBM”), a division of the Bank. The following tables set forth condensed consolidated statements of operations and total assets for the Corporation’s operating segments for the quarters ended September 30, 2011 and 2010, respectively (in thousands). For the Quarter Ended September 30, 2011 Provident Provident Bank Consolidated Bank Mortgage Totals Net interest income, before provision for loan losses Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees 13 Gain on sale of loans, net 7 Deposit account fees - (Loss) gain on sale and operations of real estate owned acquired in the settlement of loans, net ) 64 32 Card and processing fees - Other - Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Operating and administrative expenses Total non-interest expense Income before income taxes Provision for income taxes Net income Total assets, end of period $ 1,049,345 $ 270,523 $ 1,319,868 7 For the Quarter Ended September 30, 2010 Provident Provident Bank Consolidated Bank Mortgage Totals Net interest income, before provision for loan losses $ 8,705 $ 1,107 Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees 13 (Loss) gain on sale of loans, net ) Deposit account fees - (Loss) gain on sale and operations of real estate Owned acquired in the settlement of loans, net ) 9 ) Card and processing fess - Other 1 Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Operating and administrative expenses Total non-interest expense Income before income taxes Provision for income taxes Net income $ 1,879 $ 2,650 Total assets, end of period $ 1,163,125 $ 226,042 $ 1,389,167 Note 5: Investment Securities The amortized cost and estimated fair value of investment securities as of September 30, 2011 and June 30, 2011 were as follows: September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Carrying Value (In Thousands) Available for sale U.S. government agency MBS (1) $ 13,405 $ 480 $- $ 13,885 $ 13,885 U.S. government sponsored enterprise MBS - Private issue CMO (2) - ) Total investment securities $ 24,390 $ 934 $ (71 ) $ 25,253 $ 25,253 Mortgage-backed securities (“MBS”). Collateralized Mortgage Obligations (“CMO”). 8 June 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Carrying Value (In Thousands) Available for sale U.S. government agency MBS $ 13,935 $ 474 $- $ 14,409 $ 14,409 U.S. government sponsored enterprise MBS - Private issue CMO - ) Total investment securities $ 25,291 $ 931 $ (29 ) $ 26,193 $ 26,193 In the first quarter of fiscal 2012 and 2011, the Bank received MBS principal payments of $898,000 and $2.0 million, respectively, and did not purchase or sell investment securities.The Bank evaluates individual investment securities quarterly for other-than-temporary declines in market value.The Bank does not believe that there are any other-than-temporary impairments at September 30, 2011 or June 30, 2011; therefore, no impairment losses have been recorded for the quarter ended September 30, 2011. Contractual maturities of investment securities as of September 30, 2011 and June 30, 2011 were as follows: September 30, 2011 June 30, 2011 Estimated Estimated Amortized Fair Amortized Fair (In Thousands) Cost Value Cost Value Available for sale Due in one year or less $
